           Case 5:19-cv-00380-FB-ESC Document 49 Filed 10/25/19 Page 1 of 1

                                    United States District Court
                                     Western District of Texas
                                           San Antonio
                                        Deficiency Notice


To:         Fabry, John R.
From:       Court Operations Department, Western District of Texas
Date:       Friday, October 25, 2019
Re:         05:19-CV-00380-FB / Doc # 46 / Filed On: 10/25/2019 11:19 AM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: DOCUMENT DEFICIENT- PLEASE FILE A PROPOSED ORDER AS AN ATTACHMENT AND LINK TO
THE ORIGINAL FILING
